Coleman,'J.,
concurring:
I concur in the opinion and order of the court, except as herein indicated.
There is no question but that the justice of the peace had jurisdiction of the subject-matter and of the parties in the original suit brought by the plaintiff, Phillips. Pursuant to the constitutional provision quoted in the opinion of the court, the legislature, in 1913, conferred upon justices of the peace concurrent jurisdiction with the district courts in actions for the enforcement of mechanics’ liens where the amount of the lien sought to be enforced, exclusive of interest, does not exceed $300. (Stats. 1913, c. 235, p. 360.) There is no doubt in' my mind but that the judgment in favor of Phillips and against the defendants is valid, for the reason that, jurisdiction having been acquired by'the justice of the peace, it was not lost by his making an order which he had no power to make. Certainly the making of an order which was void could not operate so as to oust the court of a case of which it had jurisdiction.
In the opinion of the court the remarks of Mr. Banks, a member of the constitutional convention, are quoted, wherein he stated that in cases which had arisen in California (similar to the one at bar) the practice was to transfer them to a court of competent jurisdiction, I am unable to find that justices of the peace of California *87had jurisdiction to foreclose mechanics’ liens on real estate prior to the date of the holding of our constitutional convention in 1864. The jurisdiction of justices of the peace in California was fixed by an act entitled " An act concerning the courts of justice of this state, and judicial officers,” passed May 19, 1853. (Comp. Laws Cal. 1850-53, p. 738.) Section 67 of the act mentioned enumerates the subjects over which justices of the peace should have jurisdiction, but the foreclosure of mechanics’ liens is not one of them. Section 68 reads:
"The jurisdiction conferred by the last section shall not extend, however — 1st. To * * * 2d. Nor to an action for the foreclosure of a mortgage or the enforcement of a lien on real property. * * * ”
It is therefore obvious that there never could have been such a practice in California. Mr. Banks probably had in mind a provision contained in section 581 of an act of California entitled "An act to regulate proceedings in civil cases, in the courts of justice of this state, ” passed April 29, 1851 (Comp. Laws Cal. 1850-53, pp. 623, 624), wherein it is provided that in actions in the justice of the peace court, if it. shall appear that the title of real estate is involved, the proceedings shall be suspended and the case certified to the district court. We have such a provision in Nevada (Rev. Laws, 5721), but I do not think any one would contend that authority is given under that act to certify up a mechanic’s lien suit. It is an elementary rule that courts of justices of the peace are of special and limited jurisdiction and that they must look to the statute for their authority to act. Since there is no statutory provision empowering justices of the peace to certify to the district court such cases as the one at bar, I am of the opinion that any such order would be void. (Paul v. Armstrong, 1 Nev. 82; Corthell v. Mead, 19 Colo. 391, 35 Pac. 741; Storey v. Mueller, 21 Cal. App. 301, 131 Pac. 764; 18 Am. & Eng. Ency. Law, 2d ed. p. 17.)
Notwithstanding the fact that the Dahlstrom and Amedeo judgments were void, the entire case was appealed to the district court. All of the matters which *88were considered and acted upon by the justice of the peace were within the original jurisdiction of the district court'. If the Phillips suit had been commenced in the district court, instead of in the justice court, there is no question but that Dahlstrom and Amedeo could have intervened, and a valid judgment have been rendered in favor of all of the parties. If Dahlstrom and Amedeo had not undertaken to intervene in the justice court, and judgment had been entered in that court for Phillips, and an appeal had been taken by the defendants, we see no reason why Dahlstrom and Amedeo could not have intervened in the district court. In fact, as I view the situation, that, in legal effect, is what must be held to have occurred; for the matter stood, when it reached the district court on appeal, as though there had been no intervention, as the justice of the peace had no power to authorize such procedure.
Hence I am of the opinion that, since appellants went to trial in the district court upon the theory that Dahlstrom and Amedeo were in fact interveners, it is too late for them to urge their objection in this court for the first time. (McKenty v. Gladwin, 10 Cal. 227; Smith v. Penny, 44 Cal. 161; People v. Reis, 76 Cal. 269, 18 Pac. 309; Sanxey v. Iowa City Glass Co., 63 Iowa, 707, 17 N. W. 429.)
Holding the views expressed, I am of the opinion that the plaintiff, Phillips, should recover judgment for costs in both the justice and the district courts.